PARKER, Judge.
Terrence E. Surratt appeals the summary denial of his motion for postconviction relief entered following this court’s reversal and remand of the first summary denial. In Surratt v. State, 659 So.2d 1373 (Fla. 2d DCA 1995), this court reversed and remanded Surratt’s ease to the trial court because the order summarily denying Surratt’s motion merely attached a copy of the state’s response to the motion and contained no other attachments to refute Surratt’s claims.
Surratt now appeals the order which again denied his motion. The order now before us on appeal attaches the state’s amended response to the motion and the state’s record attachments. We conclude that only one of Surratt’s claims has merit. Surratt contends that the record does not establish that the trial court ever adjudicated him guilty of the crimes for which he is now serving prison sentences. Neither the trial court nor the state has attached to the order denying relief any portion of the record to refute that claim. The state’s response on this issue refers to exhibits A, B, C, and D. However, none of those exhibits are included in the record before this court. Accordingly, we reverse that portion of the order denying relief on that claim and affirm the order denying relief on the other sixteen issues Surratt raises.
On remand, if the trial court again concludes that summary denial of that claim is proper, it must attach to its order those portions of the case file and record which demonstrate that Surratt is entitled to no relief; otherwise, the trial court must conduct an evidentiary hearing to determine the merits of Surratt’s remaining claim.
Affirmed in part; reversed in part.
RYDER, A.C.J., and LAZZARA, J., concur.